DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-10 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains a parenthetical.  It’s unclear if the text within the parenthetical is optional or required.
Claim 1 further defines an SB/SA ratio that is 0.23 or less.  The ratio is based on the area ratio of two peaks that are required to be present.  However, the language of the ratio covers a value of zero.  Therefore, it’s unclear if peak B is required to be present or if the ratio should be interpreted to be 0.23 or less but greater than zero.
Claim 2 contains similar language regarding the ratio of (SB + SC)/SA being 0.27 or less.  It’s unclear if the ratio should be interpreted to be 0.27 or less but greater than zero or if peaks B and C are not required to be present.
Claim 5 contains a parenthetical.  It’s unclear if the text within the parenthetical is optional or required.
Claim 7 contains a parenthetical.  It’s unclear if the text within the parenthetical is optional or required.
Claim 8 is additionally unclear.  Claim 8 defines a precursor with a Li2S residual ratio of 7.7% or more and 54.7% or less.  It’s unclear how the ratio is defined.  It’s additionally unclear how this feature of should be interpreted in light of the breadth of claim 1.  Specifically, claim 1 does not require a specific amount of either lithium or sulfur, meaning it’s unclear how the residual ratio of Li2S should be interpreted.  Claim 10 is similarly unclear with respect to the residual ratio.  Moreover, with respect to both claims 8 and 10, it’s unclear whether the precursor is required to contain other elements of the sulfide solid electrolyte.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 2-10 are additionally rejected due to their dependency on claim 1.
(3)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsuno et al. (U.S. Publication No. 2019/0319305).
With respect to claims 1, 2, 3, 4, 5 and 6, Utsuno teaches a sulfide solid electrolyte comprising lithium, phosphorous, sulfur and chlorine.  Abstract and Paragraph 55.
Utsuno teaches the electrolyte has an argyrodite type crystal phase.  Paragraph 24.
Utsuno further teaches in 31P-MAS-NMR, the electrolyte has First peak (P1) at 80.3 to 81.7 ppm, which corresponds to claimed peak A, Third peak (P3) at 84.0 to 85.6, which corresponds to claimed peak B, Peak I at 88.5 to 90.5 ppm, which corresponds to claimed peak C and Second peak (P2) at 82.4 to 83.7 ppm, which corresponds to claimed peak D.  Paragraph 192 and Table 3.
Utsuno further teaches in Example 5 of Table 9 an embodiment wherein the area ratio of P3 is 12.5, which corresponds to SB, an area ration of P1 is 63.2, which corresponds to SA and an area ratio of Peak I is 0, which corresponds to SC, meaning SB/SA and (SB+SC)/SA is 0.20, which is within the claimed range.  Table 9.
With respect to claims 8 and 10, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, claim 10 defines the process by which the sulfide electrolyte is made.
Utsuno teaches the sulfide electrolyte is obtained from a precursor material comprising Li2S, wherein the precursor material is obtained by mixing a raw material composition including Li2S and burning the precursor.  Paragraphs 196, 197, 198 and 206.
Furthermore, with respect to the residual ratio, paragraph [0037] of Applicant’s published application establishes a relationship between the residual ratio and the SB/SA ratio, wherein when the SB/SA ratio is high, the residual ratio is low.  Given that Utsuno teaches an SB/SA ratio within the parameters of the claimed invention, the required residual ratio is necessarily present.  
Finally, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  Given that Utsuno teaches an electrolyte meeting all the claimed properties of the claimed invention, it would be expected that the residual ratio is within the broadly defined range.
With respect to claim 9, Utsuno teaches an all solid state battery comprising a cathode layer, an anode layer, and a solid sulfide electrolyte layer formed between the anode and cathode, wherein the electrolyte is the solid sulfide electrolyte.  Paragraphs 130, 131 and 136.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Utsuno et al. (U.S. Publication No. 2019/0319305).
With respect to claim 7, Utsuno teaches the sulfide solid electrolyte is characterized by the following composition:

    PNG
    media_image1.png
    25
    72
    media_image1.png
    Greyscale
.  Paragraph 55
Utsuno teaches a is between 5 and 6.5, b is greater than 0 and c is greater than 1.  Paragraphs 56 and 57.  Utsuno’s composition meets the requirements of the claimed invention when claimed y is 2 and Utsuno’s a is 5, b is 4 and c is 2.
	Utsuno teaches a sulfide electrolyte within the parameters of the disclosed composition has high ion conductivity.  Paragraph 15.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize a sulfide solid electrolyte within the parameters of Utsuno’s disclosure because it exhibits high ion conductivity.
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759